Citation Nr: 0635661	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  05-03 061	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
entitlement to service connection for PTSD.  The veteran 
perfected an appeal of this issue.

In April 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge at the 
Columbia, South Carolina RO.  A transcript of this hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the reasons detailed below, the Board finds that 
additional development is required in the instant case.

The Board observes that, to date, no attempt has been made to 
verify the veteran's claimed in-service stressors.  
Initially, the Board observes that a review of the veteran's 
DD Form 214 does not demonstrate that he received any combat 
citations such that his lay statements would constitute 
satisfactory lay evidence of the claimed in-service 
stressors.  See generally Collette v. Brown, 82 F.3d 389, 
392-93 (Fed. Cir. 1996).   

The veteran's personnel records indicate that he was in the 
Marine Corps from December 1968 to September 1970.  The 
records reflect that he arrived in DaNang, Vietnam in March 
1970 and departed in September 1970.    

His DD Form 214 notes his military occupational specialty 
(MOS) was a cook.  On a PTSD Questionnaire received at the RO 
in July 2004 and during his April 2006 hearing, the veteran 
reported a stressor involving the death of soldier Michael 
Moore due to a mortar attack in DaNang, Vietnam in June or 
July 1970.  He also reported that between June and August 
1970 Carl Holman, Charles Henton, Richard Brine and Frank 
Bowen died in mortar attacks in DaNang, Vietnam.  These are 
sufficiently definite and narrow to conduct a search for 
confirming documentation through official sources.

Additionally, the Board notes that the notice provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) were not 
complied with in this case.  38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.  The notice requirements of the VCAA require VA to 
notify the veteran of any evidence that is necessary to 
substantiate his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this case, the notice letters provided did not properly 
advise the veteran as to the requirements for establishing 
service connection.  

Moreover, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims issued a decision 
in the consolidated appeal of Dingess v. Nicholson/Hartman, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal, should service connection be allowed.  
Thus, these procedural deficiencies can be corrected while 
the appeal is on remand by issuance of a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Ongoing medical records regarding treatment for the condition 
on appeal should also be obtained and associated with the 
claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to his claim for service 
connection, that also includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, supra.

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for PTSD.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims file.  The RO should 
also obtain any VA treatment records dated 
since January 2004.

3.  After the above is complete, the RO 
should attempt to verify, through official 
sources concerning Marine Corps records, the 
stressors reported by the veteran regarding 
the death of Michael Moore in June or July 
1970 in DaNang, Vietnam and the deaths of 
Carl Holman, Charles Henton, Richard Brine 
and Frank Bowen in June through August 1970.  

4.  After completing any additional 
development deemed necessary, to include a 
VA examination if a stressor is verified, 
the RO should again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



